DETAILED ACTION
Prosecution History
	Claims 1-20 were filed.
	Claims 1, 7, 13, and 19 have been amended.
	Claim 20 has been canceled.
	Claims 1-19 have been allowed.

Allowable Subject Matter
 Claims 1-19 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance:
Kitajima et al. U.S. Pub. No. 2002/0142884 (“Kitajima”) discloses a hybrid vehicle control apparatus is provided, wherein an unpleasant sensation is not imparted to a driver depressing an accelerator pedal at the time of departure. In a hybrid vehicle control apparatus with an engine and a motor as the drive sources, and a battery for storing electrical energy from the engine or the kinetic energy of the vehicle converted by the motor, the vehicle is provided with an automatic transmission. Moreover, there is provided a discharge suppression mode which suppresses discharge from the remaining battery charge detected by a battery ECU, and a charge/discharge permit mode which permits charge/discharge of the battery.
Naik et al. U.S. Pub. No. 2007/0112494 (“Naik”) teaches a method and executable code for controlling operation of a vehicle. The vehicle control occurs during ongoing operation subsequent to deactivating an internal combustion engine which is effective to generate vehicle tractive torque. The method comprises: monitoring conditions external to the vehicle, and, restarting the internal combustion engine when the monitored external conditions indicate an imminent opportunity to move the vehicle in a forward direction.
KRISTINSSON et al. U.S. Pub. No. 2015/0344036 (“KRISTINSSON”) teaches a vehicle includes a powertrain having an electric machine and an engine. The vehicle also includes a controller programmed to operate the powertrain according to a predicted vehicle speed profile for a predetermined route segmented according to a group of driving zone types, wherein each driving zone type is associated with a different characteristic speed profile shape and vehicle location. The controller is further programmed to update the predicted speed profile for a those segments showing deviation in response to deviation between the predicted speed profile and a measured speed profile.
However, regarding independent claims 1, 7, and 13, the prior art of record fails to teach or suggest the following claimed subject matter:
Claims 2-6, 8-12, and 14-19 depend on allowable claims 1, 7, and 13 respectively, and are therefore allowable due to their dependency on allowable subject matter. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Omar K Morsy whose telephone number is (571)270-5604. The examiner can normally be reached Mon-Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/O.K.M./Examiner, Art Unit 3668                                                                                                                                                                                                        
/Thomas Ingram/Primary Examiner, Art Unit 3668